                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD CUPP,
                                                                                        Case No. 20-cv-03456-PJH
                                   8                   Plaintiff,

                                   9            v.                                      ORDER GRANTING SONOMA
                                                                                        COUNTY’S MOTION TO DISMISS,
                                  10     ANDREW SMITH, et al.,                          STRIKING REFERENCES TO WICK
                                                                                        AS A DEFENDANT, AND GRANTING
                                  11                   Defendants.                      IN PART PLAINTIFF’S MOTION TO
                                                                                        STRIKE SMITH'S AFFIRMATIVE
                                  12                                                    DEFENSES
Northern District of California
 United States District Court




                                  13                                                    Re: Dkt. Nos. 41, 47

                                  14          Before the court is County of Sonoma’s (“Sonoma County”) and Tennis Wick’s
                                  15   (“Wick”) motion to dismiss. Dkt. 41. Also before the court is plaintiff Ronald Cupp’s
                                  16   (“plaintiff”) motion to strike certain affirmative defenses in defendant Andrew Smith’s
                                  17   (“Smith”) answer. Dkt. 47. Having read the parties’ papers and carefully considered their
                                  18   argument and the relevant legal authority, and good cause appearing, the court hereby
                                  19   GRANTS Sonoma County’s motion to dismiss, STRIKES any references in the first
                                  20   amended complaint (“FAC”) to Wick as a defendant, and GRANTS IN PART plaintiff’s
                                  21   motion to strike Smith’s affirmative defenses.
                                  22                                         BACKGROUND
                                  23          On May 21, 2020, plaintiff filed the instant action against Sonoma County and
                                  24   various county employees. Dkt. 1. In his complaint, plaintiff brought various claims
                                  25   under Title 42 U.S.C. § 1983 in connection with Smith’s purportedly unlawful search of
                                  26   plaintiff’s property in Sonoma County on February 15, 2019. Id.
                                  27          In its September 9, 2020 order, the court dismissed with prejudice all claims
                                  28   against all previously named defendants, except Smith and Sonoma County. Dkt. 36 at
                                          Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 2 of 17




                                   1   24-25. The then-dismissed defendants included Wick, Margarett Willet (“Willett”), Tyra
                                   2   Harrington (“Harrington”), and Mark Franceschi (“Franceschi”). Compare Id. at 2-3
                                   3   (listing claims alleged against every defendant) with Id. at 24-25 (listing orders dismissing
                                   4   each claim alleged).
                                   5          The court permitted plaintiff leave to amend only his § 1983 claim against Smith
                                   6   for unconstitutional search as well as his parallel state law claim for trespass. Id. The
                                   7   court also observed that, although plaintiff did not formally allege a Monell claim against
                                   8   Sonoma County for maintaining a policy of conducting unconstitutional searches of real
                                   9   property, plaintiff suggested such a claim in his complaint and opposition brief. Id. at 14.
                                  10   Given those suggestions, the court permitted plaintiff “one opportunity to clarify such a
                                  11   claim in any amended pleading.” Id.
                                  12          On October 7, 2020, plaintiff filed his operative FAC. Dkt. 38. In it, plaintiff adds
Northern District of California
 United States District Court




                                  13   allegations attempting to cure the factual deficiencies in his two remaining claims against
                                  14   Smith. Id. ¶¶ 13-35. In particular, plaintiff details the physical barriers surrounding his
                                  15   property and explains how Smith passed those barriers on February 15, 2019 when
                                  16   entering the property. Id. ¶¶ 20-25. Separately, plaintiff added allegations in support of
                                  17   his Monell claim against Sonoma County. Id. ¶¶ 46-51. Lastly, plaintiff also includes a
                                  18   trespass claim against one of the previously dismissed defendants, Wick. Id. ¶¶ 41-45.
                                  19          On October 21, 2020, Sonoma County and Wick filed the instant motion to dismiss
                                  20   the claims against them. Dkt. 41; Dkt. 43 (errata correcting for defense counsel’s
                                  21   mistaken designation of moving defendants). Sonoma County asks that the court
                                  22   dismiss the single Monell claim against it. Sonoma County and Wick ask that the court
                                  23   dismiss the trespass claims against Wick. The court will detail the allegations underlying
                                  24   these claims below.
                                  25          That same day, Smith filed an answer in response to the amended claims against
                                  26   him. Dkt. 42 (“Ans.”). In response, on November 12, 2020, plaintiff filed the instant
                                  27   motion to strike 14 of Smith’s 20 affirmative defenses. Dkt. 47. Only a handful of the
                                  28   originally challenged defenses remain at issue. The court will detail the defenses below.
                                                                                     2
                                            Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 3 of 17




                                   1                                            DISCUSSION
                                   2   A.      Legal Standards
                                   3           1.     Motion to Dismiss
                                   4           A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims
                                   5   alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003). Rule 8
                                   6   requires that a complaint include a “short and plain statement of the claim showing that
                                   7   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 12(b)(6), dismissal “is
                                   8   proper when the complaint either (1) lacks a cognizable legal theory or (2) fails to allege
                                   9   sufficient facts to support a cognizable legal theory.” Somers v. Apple, Inc., 729 F.3d 953,
                                  10   959 (9th Cir. 2013). While the court is to accept as true all the factual allegations in the
                                  11   complaint, legally conclusory statements, not supported by actual factual allegations,
                                  12   need not be accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The complaint
Northern District of California
 United States District Court




                                  13   must proffer sufficient facts to state a claim for relief that is plausible on its face. Bell
                                  14   Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 558-59 (2007).
                                  15           As a general matter, the court should limit its Rule 12(b)(6) analysis to the
                                  16   contents of the complaint, although it may consider documents “whose contents are
                                  17   alleged in a complaint and whose authenticity no party questions, but which are not
                                  18   physically attached to the plaintiff's pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th
                                  19   Cir. 2005); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“a court can consider a
                                  20   document on which the complaint relies if the document is central to the plaintiff's claim,
                                  21   and no party questions the authenticity of the document”). The court may also consider
                                  22   matters that are properly the subject of judicial notice, Lee v. City of L.A., 250 F.3d 668,
                                  23   688–89 (9th Cir. 2001), exhibits attached to the complaint, Hal Roach Studios, Inc. v.
                                  24   Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989), and documents
                                  25   referenced extensively in the complaint and documents that form the basis of the
                                  26   plaintiff's claims, No. 84 Emp'r-Teamster Jt. Counsel Pension Tr. Fund v. Am. W. Holding
                                  27   Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).
                                  28           Lastly, a district court “should grant the plaintiff leave to amend if the complaint
                                                                                       3
                                            Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 4 of 17




                                   1   can possibly be cured by additional factual allegations,” however, dismissal without such
                                   2   leave “is proper if it is clear that the complaint could not be saved by amendment.”
                                   3   Somers, 729 F.3d at 960.
                                   4           2.     Motion to Strike
                                   5           Federal Rule of Civil Procedure 12(f) provides that the court “may strike from a
                                   6   pleading any insufficient defense or any redundant, immaterial, impertinent, or
                                   7   scandalous matter.” Fed. R. Civ. P. 12(f). “The function of a [Rule] 12(f) motion to strike is
                                   8   to avoid the expenditure of time and money that must arise from litigating spurious issues
                                   9   by dispensing with those issues prior to trial.” Whittlestone, Inc. v. Handi-Craft Co., 618
                                  10   F.3d 970, 973 (9th Cir. 2010).
                                  11           Motions to strike are not favored and “should not be granted unless it is clear that
                                  12   the matter to be stricken could have no possible bearing on the subject matter of the
Northern District of California
 United States District Court




                                  13   litigation.” Colaprico v. Sun Microsystem, Inc., 758 F. Supp. 1335, 1339 (N.D. Cal. 1991).
                                  14   When a court considers a motion to strike, it “must view the pleadings in light most
                                  15   favorable to the pleading party.” Uniloc v. Apple, Inc., 2018 WL 1640267, at *1 (N.D. Cal.
                                  16   Apr. 5, 2018). A court must deny the motion to strike if there is any doubt whether the
                                  17   allegations in the pleadings might be at issue in the action. In re 2TheMart.com, Inc., Sec.
                                  18   Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal. 2000). However, a motion to strike is proper
                                  19   when a defense is insufficient as a matter of law. Chiron Corp. v. Abbot Labs., 156 F.R.D.
                                  20   219, 220 (N.D. Cal. 1994). Ultimately, the decision “to grant a motion to strike lies within
                                  21   the sound discretion of the district court.” Rees v. PNC Bank, N.A., 308 F.R.D. 266, 271
                                  22   (N.D. Cal. 2015).
                                  23   B.      Motion to Dismiss Analysis
                                  24           In its motion to dismiss, Sonoma County principally argues that plaintiff failed to
                                  25   allege sufficient facts to state a Monell claim against it. Before analyzing that argument,
                                  26   the court will first address plaintiff’s renaming of Wick in this action.
                                  27           1.     Wick Is Not a Defendant in This Action
                                  28           In its opening brief, Sonoma County takes the position that Wick “was not
                                                                                       4
                                          Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 5 of 17




                                   1   expressly dismissed in the [September 9 Order] but believes that he should have been.”
                                   2   Dkt. 41 at 9. In his opposition, plaintiff asserts that the court has not and should not
                                   3   dismiss Wick from this action. Dkt. 48 at 13-14. Both Sonoma County and plaintiff
                                   4   mistakenly assert that the Wick remains a defendant in this action. He does not.
                                   5          In his complaint, plaintiff named Wick as a defendant on the following six claims:
                                   6          (1)    Title 42 U.S.C. § 1983 for violation of due process rights. Compl. ¶¶ 65-72.
                                   7          (2)    Title 42 U.S.C. § 1985 for conspiracy. Id. ¶¶ 73-79.
                                   8          (3)    Title 42 U.S.C. § 1986 for neglect. Id. ¶¶ 80-88.
                                   9          (4)    Land patent infringement. Id. ¶¶ 95-98.
                                  10          (5)    Slander of title. Id. ¶¶ 99-104.
                                  11          (6)    Excessive fines. Id. ¶¶ 105-106.
                                  12          Plaintiff alleged these same claims against various other defendants. Id. At the
Northern District of California
 United States District Court




                                  13   conclusion of its prior order, the court enumerated its decision on each of the claims
                                  14   alleged in the complaint. Dkt. 36 at 24-25. The court dismissed all claims in the
                                  15   complaint. Id. at 24. More specifically, the court dismissed all six of the above claims
                                  16   with prejudice. Id. The court permitted plaintiff leave to amend only the following three
                                  17   claims: (1) the Title 42 U.S.C. § 1983 against Smith premised on an unconstitutional
                                  18   search; (2) a state law trespass claim against Smith; and (3) a Monell claim against
                                  19   Sonoma County premised on Smith’s search of the property. Id. at 24-25.
                                  20          The court does not see any reason for either side to conclude that Wick remains a
                                  21   party in this action. When the court dismissed all six claims alleged against Wick with
                                  22   prejudice, it necessarily dismissed Wick from this action. Moreover, plaintiff did not name
                                  23   Wick as a defendant to the trespass claim in the complaint. Compl. ¶¶ 89-94. Thus, it is
                                  24   unclear how or why plaintiff may, in the first instance, justify alleging that claim against
                                  25   Wick in the FAC. FAC ¶¶ 41-45. In any event, Wick is not a defendant in this action.
                                  26          As the court directed in its September 9 order, plaintiff “may not add any new
                                  27   claims or parties to this action” absent “leave of court or consent from both Smith and
                                  28   Sonoma County.” Id. (emphasis in the original). Plaintiff failed to satisfy either condition.
                                                                                        5
                                          Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 6 of 17




                                   1   Accordingly, the court strikes the FAC’s references to Wick as a defendant. Separate but
                                   2   relatedly, the court understands that Wick is not listed as a “terminated” defendant on the
                                   3   docket. That omission was a ministerial oversight by the court.
                                   4          2.     Plaintiff Failed to Allege a Monell Claim against Sonoma County
                                   5          “To establish municipal liability under Monell, a plaintiff “must prove that (1) he was

                                   6   deprived of a constitutional right; (2) the municipality had a policy; (3) the policy

                                   7   amounted to deliberate indifference to [his or her] constitutional right; and (4) the policy

                                   8   was the moving force behind the constitutional violation.” Lockett v. Cty. of Los Angeles,

                                   9   977 F.3d 737, 741 (9th Cir. 2020). Local government liability under § 1983 may arise “for

                                  10   policies of inaction as well as policies of action.” Jackson v. Barnes, 749 F.3d 755, 763

                                  11   (9th Cir. 2014). “A policy of action is one in which the government body itself violates

                                  12   someone's constitutional rights[] or instructs its employees to do so.” Id. On the other
Northern District of California
 United States District Court




                                  13   hand, “a policy of inaction is based on a government body's ‘failure to implement

                                  14   procedural safeguards to prevent constitutional violations.’” Id.

                                  15          Stated simply, Sonoma County and plaintiff dispute the sufficiency of the FAC’s

                                  16   allegations as they pertain to the Monell claim’s policy and causation elements. Dkt. 41

                                  17   at 10-12; Dkt. 48 at 6-13. The court analyzes the allegations and argument underlying

                                  18   each element in turn below.

                                  19                 a.     Plaintiff Fails to Allege Sufficient Facts Showing that Sonoma

                                  20                        County Maintains a Policy of Conducting Unlawful Searches

                                  21          Plaintiff fails to allege the policy element of his Monell claim for at least two

                                  22   reasons. First, the bulk of plaintiff’s allegations that Sonoma County maintains an

                                  23   actionable policy of conducting unlawful searches rests on FAC paragraphs 47 and 49.

                                  24   Both paragraphs contain numerous pleading deficiencies.

                                  25          At paragraph 47, plaintiff alleges that Sonoma County “exercises de facto policies”

                                  26   that are contrary to the Constitution and, ultimately, is responsible for the acts of its

                                  27   employees. FAC ¶ 47. This allegation is a legal conclusion. It does not rest on

                                  28   predicate facts substantiating the unlawful nature of the policy alleged.
                                                                                      6
                                          Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 7 of 17




                                   1          At paragraph 49, plaintiff enumerates six theories to support his position that

                                   2   Sonoma County maintains a policy to conduct unlawful searches. In particular, plaintiff

                                   3   alleges that Sonoma County engages in the following:

                                   4          a.     Failing to adequately train, supervise, and discipline its Code
                                                     Inspectors . . .
                                   5
                                              b.     Failing to discourage, or actively encouraging, the unlawful use
                                   6                 of authority . . .
                                   7          c.     Failing to admonish, reprimand, discipline, or even investigate
                                                     constitutional or statutory rights violations by its Code
                                   8                 Inspectors . . .
                                   9          d.     Ratifying the violations of clearly established constitutional
                                                     protections, including those conferred by the Fourth
                                  10                 Amendment, by directing, encouraging, or rewarding Code
                                                     Inspectors and others . . . . in conducting warrantless searches
                                  11                 of private property . . .
                                  12
Northern District of California




                                              e.     Failing to implement proper procedures for obtaining inspection
 United States District Court




                                                     warrants, keeping track of when inspection warrants are
                                  13                 sought, executing such warrants; and applying to judicial
                                                     officers for orders regarding inspection warrants, including the
                                  14                 falsification of court records and other documents to justify the
                                                     otherwise unlawful and unconstitutional behavior of its Code
                                  15                 Inspectors . . .
                                  16          f.     Maintaining a custom, policy, or practice of routinely violating,
                                                     or encouraging the violation of, the Fourth Amendment rights
                                  17                 of landowners in [Sonoma County] by searching their private
                                                     property without warrants or other legal justification in a
                                  18                 scheme to illicitly raise revenue for [Sonoma County] and, thus,
                                                     unfairly penalize landowners in [Sonoma County]. FAC ¶
                                  19                 49(a)-(f).
                                  20          None of the above purported failures, ratifications, customs, policies, or practices

                                  21   rest on any particular fact. Instead, plaintiff bases all six theories of Sonoma County’s

                                  22   purported “customs, policies, and practices” on conclusory assertions. When viewing

                                  23   these allegations in the context of paragraphs 46-51, the court finds it clear that the

                                  24   above six theories serve as nothing more than a formulaic recitation of the elements

                                  25   necessary to substantiate a Monell claim.

                                  26          Second, independent of the above, plaintiff does not rest his municipal policy-

                                  27   related allegations on any reasonable investigation. While plaintiff states in his FAC that

                                  28   he bases the above-referenced theories on his “information and belief,” his signed
                                                                                     7
                                          Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 8 of 17




                                   1   verification indicates that he actually bases these theories on what he “believes to be

                                   2   true.” Dkt. 38 at 77 (“Those facts and allegations are true and correct to the best of my

                                   3   knowledge, except for those facts and allegations which are stated on information and

                                   4   belief. As to those facts and allegations, I believe them to be true.”) (emphasis

                                   5   added). Plaintiff’s mere “belief,” without more, falls short of the reasonable inquiry

                                   6   required under Rule 11. Fed. R. Civ. Pro. 11(b)(3) (“By presenting to the court a pleading

                                   7   . . . an attorney or unrepresented party certifies that to the best of the person's

                                   8   knowledge, information, and belief, formed after an inquiry reasonable under the

                                   9   circumstances: . . . (3) the factual contentions have evidentiary support or, if specifically

                                  10   so identified, will likely have evidentiary support after a reasonable opportunity for further

                                  11   investigation or discovery.”) (emphasis added).

                                  12          The court acknowledges that “information and belief” allegations might be proper
Northern District of California
 United States District Court




                                  13   in very limited circumstances where the evidence necessary to allege a fact is in the

                                  14   exclusive possession of a defendant. However, as plaintiff himself asserts in his

                                  15   opposition, Sonoma County’s purported policy of conducting unlawful searches is public

                                  16   knowledge. Dkt. 48 at 6-8. Thus, even if plaintiff had engaged in a reasonable inquiry

                                  17   into the alleged Sonoma County policies, his information and belief allegations are

                                  18   improper here. In light of the two pleading deficiencies identified above, plaintiff fails to

                                  19   allege that Sonoma County maintains a policy of conducting unlawful searches.

                                  20          Plaintiff’s attempt to introduce new facts in his opposition does not alter that

                                  21   conclusion. For the first time in his opposition, plaintiff asserts that Smith’s entry is not an

                                  22   isolated incident by county employees. Dkt. 48 at 6-7. To substantiate that assertion,

                                  23   plaintiff relies on (1) defendants’ unspecified violation of his “private land rights” on July

                                  24   30, 2020 and (2) “at least six” other instances where county employees conducted

                                  25   unconstitutional searches of some unspecified third parties’ private land. Id. at 7-8.

                                  26          Plaintiff’s first ground is a non-starter. The court is familiar with the events that

                                  27   occurred at the property on July 30, 2020. As detailed by the court in its August 5, 2020

                                  28   order denying plaintiff’s motion for a temporary restraining order, the county employees
                                                                                      8
                                          Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 9 of 17




                                   1   visited the property on July 30, 2020 pursuant to an inspection warrant. Dkt. 29 at 2.

                                   2   Given that warrant (which the court reviewed), plaintiff is hard-pressed to allege in this

                                   3   forum that the July 30, 2020 visit constitutes an actionable search.

                                   4          Plaintiff’s second ground does not fare any better. Contrary to his representation,

                                   5   plaintiff details only four instances when Sonoma County conducted unlawful searches of

                                   6   others’ real property. Dkt. 48 at 7-8. Looking beyond the obvious procedural deficiency

                                   7   that plaintiff merely argues these facts, the court finds that the four other incidents

                                   8   identified by plaintiff (taken as true) would not support the inference that Sonoma County

                                   9   maintains a policy of conducting unlawful searches.

                                  10          The first instance is a legal conclusion. Dkt. 48 at 7 (“On one occasion, a Code

                                  11   Enforcement Inspector with County entered upon an individual's private land without a

                                  12   warrant just because he happened to be in the area. In fact, he had an appointment to
Northern District of California
 United States District Court




                                  13   inspect an entirely different parcel of land down the road from the affected landowner[]

                                  14   but conducted an illegal search of the affected landowners property.”).

                                  15          The second instance does not refer to any search by county employees. Id. (“On

                                  16   another occasion, a landowner was assured by County's Code Enforcement Inspectors

                                  17   that if the landowner took certain steps to cure discovered violations, County would either

                                  18   not pursue the matter or pursue lesser civil penalties. Yet, the same County officials then

                                  19   took back such assurances at a subsequent hearing, fully penalizing the landowner.”).

                                  20          The third instance rests on the mistaken assumption that Sonoma County was

                                  21   constitutionally required to obtain a warrant before using an aerial drone to view land not

                                  22   visible from the street. Id. (“On yet another occasion, County's Code Enforcement

                                  23   Inspectors flew a drone over the private land of another County resident, again without

                                  24   first securing a warrant, to determine if the landowner was a ‘grow operation.’”).

                                  25          The Supreme Court has recognized that the Fourth Amendment does not

                                  26   automatically protect space that authorities may view only from the air. Fla. v. Riley, 488

                                  27   U.S. 445, 450 (1989) (holding that a landowner had no reasonable expectation of privacy

                                  28   from aerial surveillance of the open space in his residential backyard); California v.
                                                                                      9
                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 10 of 17




                                   1   Ciraolo, 476 U.S. 207, 215 (1986) (“The Fourth Amendment simply does not require the

                                   2   police traveling in the public airways at [1,000 feet] to obtain a warrant in order to observe

                                   3   what is visible to the naked eye.”). In any event, even if Sonoma County’s purported use

                                   4   of a drone to search open backyard spaces were legally actionable, such use qualifies as

                                   5   a distinct policy from that at issue in this case.

                                   6          The fourth instance rests on facially implausible accusations that Sonoma County

                                   7   employees are taking bribes. Dkt. 48 at 8 (“In addition, [county employees] have on more

                                   8   than one occasion, offered to take bribes from private landowners. In exchange for

                                   9   ‘looking the other way’ on code violations discovered as a result of illegal searches,

                                  10   [county employees] have requested payment of large sums of money. On at least one

                                  11   occasion, a partial payment was made by a landowner.”). Further, given that plaintiff’s

                                  12   description of the above-reference incidents of bribery sound in fraud, Rule 9(b) would
Northern District of California
 United States District Court




                                  13   apply. Plaintiff’s description falls short of the specificity demanded by that rule.

                                  14          The court concludes that the Monell claim fails because plaintiff did not allege

                                  15   sufficient facts showing that Sonoma County maintains a policy of conducting unlawful

                                  16   searches.

                                  17                 b.      Plaintiff Fails to Allege Sufficient Facts Showing that Any

                                  18                         Sonoma County Policy Caused the Purported Violation

                                  19          Independent of plaintiff’s failure to allege that Sonoma County maintains an

                                  20   actionable policy, plaintiff separately fails to show how or why such policy serves as the

                                  21   proximate and legal cause of Smith’s February 15, 2019 entry. To substantiate the

                                  22   Monell claim’s causation element, plaintiff relies on only FAC paragraph 50 and 51. In

                                  23   those paragraphs, plaintiff summarily alleges that:

                                  24                 At all relevant times herein, all individual Defendants named
                                                     herein . . . were acting pursuant to the customs, policies, and
                                  25                 practices of [Sonoma County] . . .
                                  26                 As a direct and proximate result of the acts and omissions
                                                     complained of herein, Plaintiff has sustained, and continues to
                                  27                 sustain, general and special damages in an amount to be
                                                     proven at trial. FAC ¶¶ 50-51.
                                  28
                                                                                      10
                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 11 of 17




                                   1          Neither of the above allegations purporting to link a Sonoma County policy to the

                                   2   February 15, 2019 entry rest on any particular fact. Again, when viewed in the context of

                                   3   paragraphs 46-51, the court finds that these two allegations serve as nothing more than a

                                   4   formulaic recitation of the causation element necessary to substantiate a Monell claim.

                                   5          The court understands that plaintiff also attempts to raise new causation-related

                                   6   facts in his opposition. In particular, plaintiff argues that:

                                   7                  At the same time, Wick is the decisionmaker that animates all
                                                      the other Code Enforcement Inspectors for County, including
                                   8                  Smith. Smith would not have committed the constitutional
                                                      violations alleged in this matter without either the express
                                   9                  approval of Wick or the knowledge that Wick would "have his
                                                      back" after the fact. Smith would not have trespassed unless
                                  10                  Wick told him to. Dkt. 48 at 14.
                                  11           Again, putting aside the procedural deficiency that plaintiff fails to allege this fact

                                  12   in his FAC, the court finds that, even if taken as true, this fact would not support the
Northern District of California
 United States District Court




                                  13   inference that a Sonoma County policy caused the purported constitutional violation at

                                  14   issue. First, plaintiff argues this fact in the conditional. He does not actually state that

                                  15   Wick did tell Smith to enter plaintiff’s property. Second, the contention that Smith would

                                  16   violate a constitutional right only if Wick supported that violation is conclusory. Plaintiff

                                  17   fails to identify any predicate facts about the relationship between Smith and Wick

                                  18   substantiating that summary assertion. Third, even if plaintiff had proffered such facts, he

                                  19   failed to proffer any authority, see Dkt. 48 at 11-14, showing that a single instance of a

                                  20   county official instructing an employee to take a certain course of action qualifies as “the

                                  21   actionable cause of [the] claimed injury.” Bearchild, 947 F.3d at 1150. Indeed, plaintiff

                                  22   omits any reference (in his FAC, opposition, or otherwise) to whether Wick’s supposed

                                  23   instruction qualifies as the legal cause or proximate cause (or both) of the entry.

                                  24          The court concludes that the Monell claim separately fails because plaintiff did not

                                  25   allege sufficient facts showing that a Sonoma County policy caused his purported

                                  26   constitutional injury.

                                  27          3.      The Court Denies Plaintiff Further Leave to Amend
                                  28          In his opposition, plaintiff requests leave to amend in the event the court “is
                                                                                      11
                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 12 of 17




                                   1   inclined to grant the defense motion.” Dkt. 48 at 8. In support of that request, he states
                                   2   that he “can provide further factual allegations” to substantiate his claim that Sonoma
                                   3   County maintains a policy of conducting unlawful searches. Id. Plaintiff later adds that
                                   4   his opposition “alleges facts” not formally alleged in his FAC. Id. at 15. Plaintiff further
                                   5   requests leave to amend on that additional ground. Id.
                                   6          The court denies plaintiff leave to amend for two reasons. First, the court has, in
                                   7   effect, already permitted plaintiff two opportunities to amend his complaint. Neither
                                   8   altered the viability of his Monell claim. On August 10, 2020, the court granted plaintiff’s
                                   9   request to file a supplemental declaration (Dkt. 30-2) in support of his original complaint
                                  10   and in opposition to defendants’ first motion to dismiss. Dkt. 34. Plaintiff filed that
                                  11   declaration after briefing closed on that motion. Compare Dkt. 18 (reply brief filed on July
                                  12   20, 2020) with Dkt. 30 (request for notice of supplemental declaration filed on August 8,
Northern District of California
 United States District Court




                                  13   2020). Thus, as part of his supplemental declaration, plaintiff had the opportunity to
                                  14   correct the deficiencies in the Monell claim that Sonoma County identified in its moving
                                  15   papers. Dkt. 9 at 14-15. Indeed, to justify his request that the court permit him leave to
                                  16   file the declaration, plaintiff explained that the additional facts proffered in it “go to the
                                  17   crux of [his] allegations in this matter.” Dkt. 30 at 2. The court considered this
                                  18   declaration when ruling on the viability of the claims in the original complaint. Dkt. 36 at
                                  19   3-4. Despite the opportunity to proffer additional facts, plaintiff failed to state a Monell
                                  20   claim against Sonoma County.
                                  21          Separately, as noted above, the court formally permitted plaintiff another
                                  22   opportunity to allege a Monell claim against Sonoma County following its September 9
                                  23   order. Id. at 14. Despite that subsequent opportunity, plaintiff failed.
                                  24          Second, and in any event, the court finds that further leave to amend the Monell
                                  25   claim would be futile. As detailed above, the court considered the purported “facts”
                                  26   identified by plaintiff in his opposition that were not included in his FAC. Those facts
                                  27   (even if taken as true) would not compel the inference that Sonoma County maintains a
                                  28   policy of conducting unlawful searches. They also would not show a causal connection
                                                                                       12
                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 13 of 17




                                   1   between any Sonoma County policy (sufficiently alleged or not) and plaintiff’s claimed
                                   2   constitutional deprivation.
                                   3          The court has expended significant resources on this matter. When accounting for
                                   4   the present order, it has decided a motion for a temporary restraining (Dkt. 20), a motion
                                   5   to disqualify (Dkt. 14), two motions to dismiss (Dkt. 9 and Dkt. 41), and a motion to strike
                                   6   (Dkt. 47). This action is almost a year old. The parties must now enter discovery.
                                   7   C.     Motion to Strike Analysis
                                   8          In his opening brief, plaintiff challenges 14 of Smith’s defenses on three distinct
                                   9   grounds. Dkt. 47 at 2. As part of Smith’s opposition, Michael King, counsel for Smith
                                  10   (“counsel King”), filed a declaration indicating that he contacted plaintiff concerning the
                                  11   motion to strike. Dkt. 53-1. In his declaration, counsel King states that he “agreed to
                                  12   drop certain defenses” and “amend other defenses.” Id. ¶ 3. As attachments to his
Northern District of California
 United States District Court




                                  13   declaration, Counsel King filed three communications with plaintiff purportedly indicating
                                  14   Smith’s intent to modify his answer. Id. ¶ 5. Plaintiff did not formally accept Smith’s
                                  15   proposal. Id. ¶ 3.
                                  16              In his opposition brief, Smith asserts that, after accounting for the defenses that
                                  17   he agreed to withdraw or amend, only three affirmative defenses remain at issue. Dkt. 53
                                  18   at 2. Those defenses include the following:
                                  19          •        Assumption of risk by plaintiff. Ans. at 7 ¶ 7 (seventh defense).
                                  20          •        Absolute immunity. Id. at 8 ¶ 14 (fourteenth defense).
                                  21          •        Reservation of the right to allege additional, unstated affirmative defenses.
                                  22                   Id. at 9 ¶ 20 (twentieth defense).
                                  23          Plaintiff failed to file a reply in support of his motion. Given that failure, the court
                                  24   finds that plaintiff abandoned his motion’s original challenges to Smith’s second through
                                  25   sixth defenses, eighth defense, ninth through twelfth defenses, fifteenth defense, and
                                  26   nineteenth defense. The court will consider the remaining three defenses in turn below.
                                  27                   a.     Assumption of Risk Defense
                                  28          As his seventh defense, Smith alleges that plaintiff had “full knowledge” of some
                                                                                       13
                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 14 of 17




                                   1   unspecified “risks, dangers, and hazards” but nevertheless “voluntarily and with full
                                   2   appreciation of the amount of danger involved in his action . . . assumed the risk of injury
                                   3   and damages to himself.” Ans. at 7 ¶ 7.
                                   4          In his opening brief, plaintiff challenges this defense on two grounds. First, plaintiff
                                   5   argues that Smith fails to allege a sufficient factual basis for this defense. Dkt. 47 at 6.
                                   6   Second, plaintiff argues that this defense fails as a matter of law because the Ninth
                                   7   Circuit “has long recognized that contributory negligence is a defense only to actions
                                   8   grounded on negligence.” Dkt. 47 at 6. Plaintiff adds that the Supreme Court “has held
                                   9   that comparative/contributory fault is no bar to intentional wrongdoing.” Id. In his
                                  10   opposition, Smith explains that, given the claims against him, “there is a possibility that
                                  11   unintentional (negligent) conduct may be at issue in this case.” Dkt. 53 at 5.
                                  12          As this court recently explained, “when analyzing the factual sufficiency of an
Northern District of California
 United States District Court




                                  13   alleged affirmative defense, courts in this district apply the pleading standard set forth in
                                  14   Twombly and Iqbal.” Cisco Systems, Inc., et. al., v. Chung, et. al., 2021 WL 427293, at
                                  15   *8 (N.D. Cal. Feb. 8, 2021) (citing Perez v. Gordon & Wong Law Grp., P.C., 2012 WL
                                  16   1029425, at *7-8 (N.D. Cal. Mar. 26, 2012) (collecting cases)).
                                  17          Plaintiff is correct that Smith’s assumption of risk defense fails that standard.
                                  18   Smith provides only vague allegations about plaintiff’s knowledge and appreciation of
                                  19   risks in the events underlying this action. Smith fails to tie such knowledge and
                                  20   appreciation to any specific event at issue. He also fails to explain how or why plaintiff, in
                                  21   fact, assumed such risk. Thus, on the basis of plaintiff’s first argument, the court strikes
                                  22   the assumption of risk defense. Given that plaintiff failed to contest Smith’s assertion that
                                  23   this defense might be relevant to the claims against him, the court need not consider
                                  24   plaintiff’s second argument.
                                  25                 b.     Absolute Immunity Defense
                                  26          As his fourteenth defense, Smith alleges that he “acted within the scope of his
                                  27   discretion, in good faith, with due care, and pursuant to applicable rules, regulations and
                                  28   practices, which were reasonably and in good faith believed to be in accordance within
                                                                                     14
                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 15 of 17




                                   1   the Constitution and laws of the United States, and that Defendant is therefore immune
                                   2   from liability.” Ans. at 8 ¶ 14.
                                   3          In his opening brief, plaintiff argues that this defense is “insufficient and
                                   4   superfluous.” Dkt. 47 at 2. Plaintiff explains that it is unclear which applicable law Smith
                                   5   references. Id. at 7. Plaintiff further asserts that, absent additional information, this
                                   6   defense is also “redundant of” Smith’s thirteenth defense (qualified immunity) and
                                   7   eighteenth defense (statutory immunity under the California Government Torts Act).” Id.
                                   8          In his opposition, Smith argues only that plaintiff “is well aware that the basis for
                                   9   [this defense, among others] is his conduct for failure to obtain permits and abate the
                                  10   nuisances that existed and still exist,” which Sonoma County previously communicated to
                                  11   plaintiff. Dkt. 53 at 3-4.
                                  12          The court finds that Smith fails to adequately allege the basis of this defense.
Northern District of California
 United States District Court




                                  13   First, Smith fails to identify any authority supporting his proffered “absolute immunity”
                                  14   defense. He also fails to describe how such defense differs from his qualified immunity
                                  15   or statutory immunity defenses. Second, even if he had proffered such authority or
                                  16   description, Smith fails to explain how or why his conduct falls within the scope of an
                                  17   absolute immunity defense. Lastly, Smith fails to specify the purported “rules,
                                  18   regulations, or practices” referenced in that defense. Accordingly, the court strikes the
                                  19   absolute immunity defense without prejudice.
                                  20                  c.     Reservation of Rights Defense
                                  21          As his twentieth affirmative defense, Smith alleges that he “reserves the right to
                                  22   assert additional defenses in the event that discovery indicates it would be appropriate.”
                                  23   Ans. at 9 ¶ 20.
                                  24          As plaintiff correctly points out, Dkt. 47 at 7, “[a]n attempt to reserve affirmative
                                  25   defenses for a future date is not a proper affirmative defense in itself.” Solis v. Zenith
                                  26   Capital, LLC, 2009 WL 1324051, at *7 (N.D. Cal. May 8, 2009). Smith effectively
                                  27   acknowledges the same. Dkt. 53 at 4 (“[The twentieth defense] is not technically a
                                  28   defense, and Defendant will need to move to amend in any event, if proof changes the
                                                                                     15
                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 16 of 17




                                   1   pleading.”). Accordingly, the court strikes this defense with prejudice. To the extent
                                   2   Smith later seeks to add an affirmative defense, he must move for leave to do so.
                                   3                 d.     Smith Must File an Amended Answer
                                   4          Rule 8’s pleading requirements, as construed by Twombly, Iqbal, and their Ninth
                                   5   Circuit progeny, apply to a defendant’s answer. These requirements are black letter law.
                                   6   Thus, the court need not describe them here.
                                   7          The court permits Smith a single opportunity to amend his defenses for
                                   8   assumption of risk and absolute immunity to meet these requirements. Smith must
                                   9   correct all pleading deficiencies in each such defense, including without limitation those
                                  10   identified above. If Smith fails to do so, the court will strike both defenses with prejudice.
                                  11          Separately, in his opposition, Smith represents to the court that he has “agreed to
                                  12   amend” his defenses for failure to exhaust administrative remedies, failure to mitigate
Northern District of California
 United States District Court




                                  13   damages, violation of law by plaintiff, unclean hands, contribution of risks by plaintiff, and
                                  14   proper exercise of police powers. Dkt. 53 at 5 (“Defense counsel agreed to amend
                                  15   affirmative defenses 2, 4, 6, 8, 9, and 15, to some degree; primarily to spell out what Mr.
                                  16   Cupp already knows from his Complaint and attachments.”). Given that representation,
                                  17   the court orders Smith to file an amended answer correcting all factual deficiencies in
                                  18   each of the above defenses. Again, when doing so, Smith must comply with the pleading
                                  19   requirements set forth in Twombly and Iqbal.
                                  20          Lastly, Smith also represents that he has agreed to strike his res judicata, consent,
                                  21   and privilege defenses. Dkt. 53 at 5 (“Nevertheless, defense counsel agreed to drop
                                  22   defenses numbers 3, 10, and 11, for the present, without prejudice to raising those
                                  23   defenses in the future.”). Given that representation, the court orders Smith to remove
                                  24   these defenses from his amended pleading.
                                  25                                              CONCLUSION
                                  26          For the above reasons, the court GRANTS Sonoma County’s motion to dismiss
                                  27   the Monell claim against it WITH PREJUDICE. Dkt. 41. The court also STRIKES the
                                  28   FAC’s references to Tennis Wick as a defendant. Such references include FAC
                                                                                     16
                                         Case 4:20-cv-03456-PJH Document 57 Filed 02/17/21 Page 17 of 17




                                   1   paragraphs 2, 10, 44, and 45. As of the date of this order, Sonoma County is also no
                                   2   longer a defendant in this action. Thus, the only remaining defendant is Andrew Smith.
                                   3         The court GRANTS plaintiff’s motion to strike Smith’s defenses for assumption of
                                   4   risk and absolute immunity. Within 21 days of this order, Smith may file an amended
                                   5   answer accounting for all pleading deficiencies in these two defenses. In any event,
                                   6   Smith must timely file an amended answer accounting for all such deficiencies in the six
                                   7   defenses that he voluntarily agreed to amend. In that same answer, Smith must remove
                                   8   his defenses for res judicata, consent, privilege, and reservation of rights. Absent leave
                                   9   of court or plaintiff’s consent, Smith may not otherwise amend his answer. When filing
                                  10   his amended answer, Smith must provide a redline clearly showing each amendment
                                  11   made to his original answer. The subject redline must be filed as a separate attachment.
                                  12         The court will set this matter for a case management conference after the
Northern District of California
 United States District Court




                                  13   pleadings are settled.
                                  14         IT IS SO ORDERED.

                                  15   Dated: February 17, 2021

                                  16                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  17                                               United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   17
